                                          Case 4:20-cv-01968-PJH Document 32 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH C. SMITH,
                                                                                         Case No. 20-cv-01968-PJH
                                   8                   Plaintiff,

                                   9             v.                                      ORDER DIRECTING THE PARTIES
                                                                                         TO RE-FILED STIPULATED
                                  10     ANGELICA CORPORATION, et al.,                   PROTECTIVE ORDER
                                  11                   Defendants.                       Re: Dkt. Nos. 26, 27, 31

                                  12
Northern District of California
 United States District Court




                                  13          On January 19, 2021, the parties filed a proposed stipulated protective order. Dkt.
                                  14   26. When doing so, they failed to file a redline comparing that proposed stipulated
                                  15   protective order to this district’s model stipulated protective order. Given that, the court
                                  16   ordered them to file the subject redline. Dkt. 27.
                                  17          On February 1, 2021, the parties filed a redline showing no changes from the
                                  18   model order (except for the addition of this action’s caption and case information). Dkt.
                                  19   31. The filed redline does not reflect the parties’ original proposed stipulated protective
                                  20   order’s deviations from the model order. Compare Dkt. 26 with Dkt. 31. Instead, it
                                  21   appears that the parties have agreed to adopt the model order without change.
                                  22          To the extent the parties intend to completely adopt the model order, the court will
                                  23   approve. However, because the parties have not filed a clean copy (i.e., without redlines)
                                  24   of their revised proposed stipulated protective order, the court cannot file it on the docket.
                                  25   Accordingly, the court orders the parties to either (1) refile a redline showing their original
                                  26   stipulated protective order’s (Dkt. 26) deviations from the model order or (2) file a clean
                                  27   copy of their revised proposed stipulated protective order that adopts the model order
                                  28   and includes this action’s caption page, case information, and attorney signatures.
                                          Case 4:20-cv-01968-PJH Document 32 Filed 02/05/21 Page 2 of 2




                                   1         IT IS SO ORDERED.

                                   2   Dated: February 5, 2021

                                   3                                        /s/ Phyllis J. Hamilton
                                                                            PHYLLIS J. HAMILTON
                                   4                                        United States District Judge
                                   5

                                   6

                                   7
                                   8

                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             2
